Outcome of the NATO Summit in Lisbon (debate)
The next item is the statement by the Vice-President of the Commission and High Representative of the Union for Foreign Affairs and Security Policy on the outcome of the NATO Summit in Lisbon.
Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Madam President, the NATO Summit in Lisbon was a success for NATO and indeed for its Secretary-General. I was very pleased to have participated in some of its discussions.
I will outline to honourable Members what I think are the important results achieved, focusing particularly on EU-NATO relations and I will not touch on the more internal NATO issues.
In Lisbon, the Heads of State and Government agreed on a new strategic concept, a vision for the alliance for the next ten years. NATO preserved its core tasks of collective defence and deterrents and recognised the importance of crisis management and cooperative security. Lisbon also paved the way for important decisions for NATO in a number of key areas such as missile defence, cyber defence, NATO reform and NATO's contribution to stabilisation and reconstruction.
In relation to Afghanistan, which we just discussed and which is also an important area of cooperation between the EU and NATO, decisions were taken on both transition and on long-term partnership. I am going to focus on how Lisbon will in my view improve EU-NATO relations. This was also on the agenda of the Defence Ministers' meeting which I chaired last week and which was also attended by NATO Secretary-General Anders Rasmussen.
NATO is a key strategic partner for the European Union. I welcome the recognition by NATO Heads of State and Government of the important contribution the European Union brings to security and stability. I would like to underline the strong political commitment to the strengthening of the EU-NATO strategic partnership expressed by all, especially from President Obama.
I have been very actively engaged with Member States and allies and the NATO Secretary-General in order to reinforce EU-NATO relations. My participation in several NATO high-level meetings, including the Foreign Affairs dinner at the NATO Lisbon summit, which also focused on EU-NATO relations, has been instrumental in this regard.
Earlier this year I took the initiative of sending NATO a set of concrete measures to reinforce EU-NATO cooperation. Many of these measures have already been implemented in the European Union with the support of the Secretary-General of NATO. This generated opportunities for informal discussions on issues of common interest, as well as more EU political dialogue with all NATO allies.
My ambition is to pave the way to even more progress. I received a mandate for that at the European Council on 16 September. In Lisbon, Secretary-General Rasmussen received a similar mandate to work with me on reinforcing EU-NATO relations.
One area of progress is EU-NATO cooperation on capability development, an area where we are achieving promising results, particularly on the military capability development, which is necessary for both enhancing military capabilities and maximising cost effectiveness. More than ever we have to ensure complementarity and avoid duplication.
On 9 December, EU Ministers of Defence warmly welcomed the progress that has been achieved in strengthening cooperation with NATO. We have already worked together, for example on helicopter availability, and we have now defined the building blocks on counter improvised explosive devices and medical support. These are both vitally important areas of work with real operational consequences for our troops serving in the field.
Just to give a couple of concrete examples. In the field of helicopter availability, we already had two exercises in France and in Spain. Similar exercises are planned for the next four years. In that context, we trained a 114 crews, that is over 1 300 personnel with 58 helicopters. As an immediate result, 63 trained crews were deployed in Afghanistan. Another example, this time in the field of countering road-side bombs, is the counter improvised explosive devices, where the European Defence Agency is in the final phase of purchasing a forensic laboratory which could be deployed in Afghanistan next year.
We have also continued to improve cooperation through the productive interaction between the European Defence Agency and the allied command for transformation.
Overall, my goal remains the development of true organisation-to-organisation relationship between the European Union and NATO. The meeting of Ministers of Defence last week paved the way to move forward towards that goal.
Pending wider solutions, it is essential that we can count on solid arrangements between us when we are deployed together in the same theatre. We owe this to our personnel. It is also essential to be able to continue to work effectively to support the Member States and the allies to develop critical military capabilities, building on the successful work we have launched already. I would argue that this is even more important in the current context of the economic backdrop.
We will all need flexibility to be able to take this forward and to find solutions. I will move forward in a concrete and pragmatic way working on behalf of all 27 Member States.
Madam President, ladies and gentlemen, the NATO Summit has shown that the cooperation between NATO and the European Union which was discussed there is highly important. NATO remains essential to the collective security of Europe and it is an important means of tying in America. The summit has made it clear that the missile defence system, which is now safeguarding the whole of Europe as part of a joint NATO project, is an important step towards further cooperation. However, it also became obvious, and the debate on Afghanistan is an example of this, that there is a high level of civil and military cooperation in an area where the European Union can make a significant contribution. I believe that we need to develop this accordingly. However, we must understand that no progress has been made in one decisive area, because the necessary cooperation, which needs to be organised much more effectively, has been vetoed by NATO's partner Turkey. Baroness Ashton, I believe that it is extremely important that this question is addressed in the context of the accession negotiations with Turkey. We should not make NATO and the cooperation between NATO and the European Union into an instrument for use in a dispute with a Member State of the European Union which is not a member of NATO. For this reason, I believe that the fact that Turkey has not yet taken the necessary steps is having a decisive impact on our ability to act. Of course, I welcome the fact that the question of arms cooperation indicates that collaboration with the European Defence Agency is possible, with the cyberspace issue, in particular, being of great significance for the agency.
on behalf of the S&D Group. - Madam President, the NATO Summit in Lisbon has acknowledged the new realities, challenges and non-conventional threats of the post-Cold War world. On that basis it has tried to establish a new balance between the alliance's regional and global involvement. A global NATO, or a NATO with a global role, is a must. Certain consequences are implied.
Firstly, the European Union must prepare itself to assume more responsilities as far as European security and defence are concerned. This means not only developing and updating our European security and defence concept but also developing our military capabilities. Secondly, the European Union has a duty to prepare itself to face global challenges and to behave like a truly global player. This means that we have to redefine our global interest and targets, and increase our military capacities to an extent which will allow us properly to share the burdens of global defence with our American allies. Thirdly, we have a duty to include in our strategies concerning relations with other global players ideas which will lead towards a system of partnership for defence, with capacity for aggregation within a global defensive pact.
In coping with all these duties, the European Union should not only preserve its strategic connection with NATO but should also be able to make its intellectual and political contribution with regard to maintaining NATO's ability to deter, and its ability to defend Member States against any aggression, in a context different from the one which determined the birth of the alliance.
Madam President, I believe that the Lisbon Summit is the first since 1999 to make a beneficial contribution in terms of a strategic vision for the Alliance. I think that a more important consideration in this century is that not only the existing threats and security interests but also, in particular, the ability of defence budgets to offer effective military solutions raise for discussion the issue of a bipolar world.
It was time for a broad analysis to be carried out of the direction in which the Alliance is heading, and certainly if compatibility with Russia is an aspect of it. However, I must stress that, in my view, compatibility with the European security project is also vital to NATO. The Afghanistan issue seems to have given a sufficiently large boost to the Alliance and I am pleased to note that Russia has agreed to become involved in NATO's efforts in Afghanistan. I hope that this complex problem of Afghanistan will not be one of the causes for concern with regard to this alliance's future effectiveness.
I also welcome that the European Union has raised the issue of anti-missile technology for discussion. I believe that we will have to discuss at EU level the effectiveness of this anti-missile shield.
Madam President, Baroness Ashton, the NATO Summit in Lisbon is of great importance for the EU and for Parliament, because we can only manage European security successfully in future if NATO, the EU and other organisations, such as the Organisation for Security and Cooperation in Europe (OSCE), each make a contribution and cooperate effectively. However, until now the results of the summit in Lisbon have essentially been glossed over. I would like to say, with just a hint of irony, that although NATO has a new strategy, it still does not know where it wants to go. The overblown fantasies of NATO as the world's police force have been discarded and that certainly represents a certain amount of progress. It is taking a slightly more modest approach, but there is still not enough clarity.
Let me demonstrate this using some examples.
1. One example is arms expenditure. The Member States of the European Union want to reduce their arms spending by means of permanent, structured cooperation, but NATO is signing uncovered cheques for missile defence. The Secretary General says that the amount is EUR 200 million, but all the experts believe that the missile defence system is more likely to cost between EUR 40 billion and EUR 70 billion and we do not even know how it will be managed.
2. A second example is nuclear disarmament. President Obama's Global Zero vision in Prague was impressive and we welcomed it. Europe was no longer in agreement even at the conference on the non-proliferation treaty, but NATO is determined to hang on to its nuclear deterrent, like a blind person clinging to a lamp post. Former world powers, in particular, obviously find their nuclear weapons much more attractive than an ambitious European policy for nuclear disarmament.
3. The third example is peacebuilding and civil conflict resolution. The European Union has achieved a great deal in this area. Then along comes NATO and also wants to be involved. The next thing that NATO expresses an interest in will be development policy.
Unfortunately, it has a split personality in security policy terms. Let us bring this to an end. Let us ensure that we produce a white paper in a year's time which makes it clear what sort of security policy we want in Europe.
on behalf of the ECR Group. - Madam President, NATO remains a fundamental element of Europe's collective security and so does the bridge it builds with America. At the Lisbon Summit, NATO redefined its place at the heart of the Euro-Atlantic security architecture for its new strategic concept.
My role as Vice-Chair of this Parliament's delegation to the NATO Parliamentary Assembly has made me more convinced than ever of the value of NATO and of EU cooperation with it. I am full of admiration for the work of NATO ISAF troops in Afghanistan but regret the lack of participation by some of our allies with restrictive caveats on military engagement, in a situation where defeat, or cutting and running prematurely on the part of NATO, would have incalculable consequences for Western security and for lasting peace in the region - destabilising Pakistan in particular. Even at a time of austerity, when many Member States are cutting their defence budgets, winning in Afghanistan must be our priority.
I was also recently in Kosovo, where I saw for myself the valuable work being undertaken by NATO troops in KFOR. NATO's operation Ocean Shield is working well off the coast of Somalia to combat piracy, although it is in danger of duplicating the work of the larger EU Common Security and Defence Policy mission Atalanta. I welcome coordination between the two.
I also support NATO enlargement to Georgia and Ukraine one day. The Cold War is now gone and the threats we face are increasingly asymmetric and global. I welcome the new approach by NATO of looking at the broader picture, from cyber security to the threats posed by climate change and food security, but the rationale for NATO is as strong today as it ever was when the organisation was first founded 61 years ago.
on behalf of the GUE/NGL Group. - (PT) Madam President, the NATO Summit took place in Lisbon, and so I would like to say a few words about what happened in my country in connection with this Summit.
The Portuguese authorities denied entry to the country to European citizens, for one reason only: these citizens were carrying written material that was critical of the Alliance. The least we can say about these events is that what happened in Portugal was an arbitrary regime, real thought police. A regime that was so special that it prompted the Portuguese Government to buy five million euros' worth of anti-riot gear, which did not even arrive in time for the Summit. These are the priorities of a government that is facing an enormous social crisis.
In the Europe we dream about, freedom of expression is a fundamental value. The Europe we dream about does not bow down before military organisations that write their history with blood.
The NATO Summit has resulted in the legitimacy of its military intervention anywhere on the planet. It has also resulted in the European Union becoming subordinate to North America's military strategy and interests. Thirdly, it has consolidated the militarisation of access to energy sources. Finally, military defence has instituted a development model that causes environmental imbalance and disturbs the social crisis.
As a result, I would like to say, Madam President, that in my opinion, with this Summit we lost democracy, we lost freedom, and we lost so that some could win with war.
on behalf of the EFD Group. - Madam President, thank you for using my full name. I think we should celebrate the fact that NATO's Lisbon Summit has strengthened protection for our peace and democracy, in direct contrast to the Treaty of Lisbon which is already doing quite the opposite. But NATO is threatened by the savage cuts being imposed on European armed forces.
These are deeply dangerous. It is unforgiveable that the UK Government is slashing spending to below the 2% base level every NATO member is meant to honour. It is a false economy too, because defence spending brings good jobs. Today the British Harrier jet is removed from service. This month we lost the carrier HMS Ark Royal prematurely with the loss of 6 000 dedicated personnel.
The USA cannot be expected to carry this burden with less and less contribution from us. We should be under no illusion that the Americans could pull out of NATO, as top British General Dannatt has warned, and leave us to an emboldened Russian bear still prepared to launch cyber attacks against Estonia and to systematically probe British sea and air defences, in disturbing echoes of the Cold War.
(DE) Madam President, a historic breakthrough at the NATO Summit has been mentioned. Although the dispute between Germany and France over nuclear disarmament has been settled, the fact is that we will not be able to do without nuclear weapons in future. This would lay the NATO states open to blackmail from Teheran or Pyongyang. A world without nuclear weapons and even without dictatorial regimes will remain an illusion while some states are only taken seriously when they join the ranks of the potential or actual nuclear powers.
It is also regrettable that the summit managed to avoid the subject of what will happen in the Middle East after the planned withdrawal of US forces from Iraq, which is an unpleasant topic for the United States. The much-quoted reversal of Russia's foreign policy trend has proved, after a closer look, to be just a clever tactical move. There were declarations of intent relating to terrorism and cyber war, rather than genuine concepts. In my opinion, the NATO Summit was far from being a breakthrough.
(ES) Madam President, the new strategic concept of the North Atlantic Treaty Organisation (NATO), which emerged in Lisbon, was established in order to seek to respond and adapt, firstly to a new context, in other words the disappearance of the system of blockades and the end of the Cold War. Secondly, it was established in order to adapt to the new configuration of threats, and particularly to globalisation and the fact that our armies do not have apparent enemies and our enemies do not have armies.
Based on this new strategic concept, while taking into consideration Article 5 of the Treaty of Washington regarding mutual assistance, there are three aspects that I am interested in.
Firstly, how to shape this strategic alliance with Europe: Baroness Ashton, I would like to ask you whether you think that Turkey should participate as much as possible in the actions and the development of the common foreign and security policy.
Secondly, regarding the ratification of the Strategic Arms Reduction Treaty (START) by the United States Congress, do you think that this new strategic concept will be affected if it is not ratified?
Finally, what are your thoughts on the subject of the anti-missile shield? Do you think that this notion in any way compromises the goal of reducing nuclear arsenals? It seems that there are opposing views on this among the Member States.
(IT) Madam President, Baroness Ashton, ladies and gentlemen, the new strategic concept developed by NATO contains important, positive changes to meet the challenges of the 21st century in a manner consistent with the values of the Atlantic Pact.
In particular, we welcome the revival of the strategic partnership with Russia, the explicit formulation of the goal of a world without nuclear weapons, the recognition of the importance of a stronger European defence, the reaffirmation of the principle of collective defence and, at the same time, the statements that NATO does not consider any country to be its adversary.
There are still, however, problems and contradictions that this far from new concept does nothing to dispel. Firstly, there is no clear and unambiguous commitment to the elimination of tactical nuclear weapons, which are still deployed in Europe even though they are strategically anachronistic and economically increasingly unsustainable. Secondly, the European Union's role in the strategic concept is still insufficient and the planned civilian crisis management capabilities are at risk of pointlessly duplicating those of the European Union.
We are aware of the political problems that hinder more effective EU-NATO cooperation, but this cannot get in the way of developing an operational perspective, complementarity and synergies that are a match for our ambitions. Helicopters, medical support and explosives represent significant progress but are not enough: we need vision and an active commitment and we call on you, Baroness Ashton, to deploy them both with strength and clarity.
Madam President, Anders Fogh Rasmussen, Secretary-General of NATO, stated that the NATO-Russia Council Summit which took place in Lisbon provided a historic impulse to improving NATO-Russia relations, which I very much welcome.
Although the NATO-Russia Council Heads of State and Government agreed on a joint ballistic missile threat assessment and decided to resume missile defence cooperation, President Medvedev announced after the summit that Russia will take part in the envisaged joint missile defence system only as an equal and fully fledged partner involved in information exchange and resolving whatever problems.
I would like to point out that equal partners must take equal responsibilities. There are some significant differences between NATO and Russia when defining security. While Russia perceives classical military threats to security, NATO on the other hand emphasises the lack of democracy and violation of human rights as a security threat. In order for Russia to be more closely involved in joint projects within the framework of NATO, I would expect Russia to mainstream democracy, human rights, civil liberties and the rule of law. To have an equal partnership, NATO and Russia must be on an equal footing on such relevant issues.
Madam President, I would like to welcome Baroness Ashton here. We have been listening to her comments on other issues and I think they are very interrelated. It would seem strange now to be very specific, but I would like to mention the further development of CSDP in the framework of general cooperation with NATO. I think that we really need an outside review of what has happened so far.
You mentioned, on human rights, that it is time to take stock and move on. I think we need exactly the same with regard to the missions that we have had so far. I think you have an opportunity to start anew. You can look back and have an external expertise and a review in order to define more what our priorities really are and what capabilities we need. I would just like to mention that we have headline goals for 2010, but now we are at the end of 2010 and we are far from reaching them, including on the civilian side. The question is how we should move forward and I think it would be good to have a view.
Secondly, I really urge you to use the synergy post, which I hope will now be created in the framework of the setting up of the External Action Service, to strengthen the civilian management capabilities in your service. We have not had the chance to create new posts but at least should use them to strengthen this area.
My last point, very briefly, is that there is a debate now going on regarding crisis response and national disaster response. I think we have to be careful there to keep the neutrality of the EU humanitarian response, even if it is sometimes difficult in crisis areas. I think this is an important issue.
(PL) Madam President, NATO has, indeed, emerged from the Lisbon Summit in a stronger position. Article 5 has been revived and does not preclude the ability to mount a defence against a ballistic attack. The provisions of the new strategy must now be put into effect. The plan of action on the transatlantic missile defence architecture should be completed not later than the middle of 2011. This should also be backed up by money, including from the European partners in NATO. The signing by Russia of a new START treaty must not mean restrictions on building the NATO antimissile architecture. In addition, cooperation with Russia in this area must not mean a weakening of the defence of Central Europe.
(PT) As stated in the conclusion to the NATO Summit that took place in Lisbon, NATO is proving itself to be a military alliance, a nuclear military alliance determined to intervene rapidly and in large numbers in any part of the world, at any time and under any pretext, asserting that it has a single and robust set of political and military capabilities, capable of dealing with any type of crisis: before, during and after conflicts.
As a worrying global threat, NATO states that it is affected by, and it can affect, political and security developments beyond its own borders and that it will therefore become actively involved in improving international security through partnerships with relevant countries and other international organisations. It is an assertion that reveals two objectives: on the one hand, to assert itself as a type of core from which dependency relationships radiate out, enabling its presence, pressure and intervention by its forces all around the globe. On the other, to strengthen the path of interventionism and the merger between international security and the internal security of states, thus aiming for the destruction of international law, a direct affront to the role of the United Nations Organisation in its approach to international security issues.
Commanded by one of the powers, the United States, it also aims to strengthen its European pillar, the European Union, considered to be a single and essential partner of NATO. So the NATO that left Lisbon was larger, more powerful, more dangerous and more covert; but the threat is considerable, and the response of the Portuguese people was more than thirty thousand people marching through the streets of Lisbon, fighting against and demanding the disbandment of this organisation which is considered to be so essential in defending peace.
- (SK) Madam President, even if the negotiations of NATO member state representatives in Lisbon have resolved a number of serious topics regarding security risks in today's world, the significance of some of the conclusions and decisions will surely have a more dramatic effect on the current political world.
The cautious new attempt at cooperation between NATO and Russia in developing a missile defence system in Europe represents just such a change in security policy, indicating that both the US and Europe may find a powerful new partner in Russia, which perhaps also realises that terrorist groups and militant regimes built on extremist ideologies have become the greatest threat to the peaceful and dignified life of civilised democratic society.
High Representative Ashton, it would be a good thing if we could also translate the words of President Obama, when he said he saw Russia as a partner and not an enemy, into a positive new impulse in the field of economic cooperation. At a time when European industry is struggling with problems to do with insufficient outlets for its products, an open and solvent market space in the Russian Federation might offer opportunities that would be helpful to both partners - Russia and Europe - in their internal economic problems.
(DE) Madam President, what will the EU's responsibilities be with regard to security and defence in the context of the new strategic concept presented by NATO? The EU defence ministers have touched on a sore point. The EU does not have adequate capacity or capabilities. However, the financial crisis and budget constraints are increasing the pressure within the EU and NATO to concentrate military capabilities. The terms 'sharing' and 'pooling' describe what is now needed. As soon as the Member States have investigated what is possible, the European Defence Agency must be the main focus of the joint development of capabilities. In addition, the Commission must expand its cooperation with the European Defence Agency to include EU-funded research and development projects. Do you share my view?
Because I had no speaking time on the previous subject, I would like to ask a question about the topic of promoting democracy. I would like to find out from you how much money has actually been spent on the democracy and human rights instrument without the consent of the governments of the countries in question.
I also have something to say about election observers. In this area we are inconsistent and sometimes even cowardly. After parts of the Commission and some Member States had pushed for an election observation mission in Ethiopia and the report by the head of the mission could not be presented in Addis Abeba, it was completely hushed up in Brussels. What I would like to know is: What has happened to your public protest? You now have the opportunity to say something on this subject.
Madam President, indeed both the new strategy concept and the summit declaration recognise loudly and clearly that the EU is a major, and therefore indispensible, partner of the Alliance. The current international challenges confronting NATO and the EU, their simultaneous presence in a number of theatres of action and, moreover, the increasing complementarity between their respective roles require that the relations between the two organisations be strengthened.
In that regard, and taking into account the necessary collaboration in theatres of action and - inevitably - the revision of the Berlin Plus agreements, both organisations expect more concrete results from the discussions between the Vice-President of the Commission/High Representative and the Secretary-General, in accordance with their respective mandates and, in that respect, the time has come to be imaginative in finding the right political compromise to allow for an unblocking of the current mechanical deadlock and permit both organisations to achieve their truly collaborative potential.
(ES) Madam President, Baroness Ashton, you are perfectly aware that my parliamentary group is against the existence of the North Atlantic Treaty Organisation (NATO).
My group is entirely against its existence, among other things because we do not support any state in the world - or any group of states, such as the NATO military alliance - being able to use force without a specific mandate from the United Nations Security Council.
In 1999 at its Washington Summit, NATO approved in its strategic concept the possibility of using force without a mandate from the Security Council. This is a backward step, and a head-on attack on the system of international law that took so much to construct following the two world wars.
We do not, therefore, agree with this philosophy. We do not share it with NATO nor with any state that claims the right to use force without that express mandate.
Moreover, it has a direct impact on what were civil responses to problems that generate insecurity: organised crime, terrorism, and so on. They had never been matters requiring a military response, but rather a civil one through the international police sphere and the judicial sphere. We do not therefore consider that they require a military response, nor the associated risk to natural resources and uncontrolled mass migration. These are not matters requiring a military response.
The biggest causes of death in the world are hunger and poverty - the biggest weapon of mass destruction - and a military force such as NATO cannot fight them.
Madam President, the question is whether we are happy with the Lisbon outcome and I have a very mixed answer. It is insufficient, although it goes in the right direction. Could we have expected more? I think yes, but if you compare it to where we were two, three or four years ago, it is much better.
Clearly there is unused potential in relations between the two, but there are more words than deeds and we need more deeds than words. For the moment, there is a lot of talk about rapprochement, but these are declarations rather than concrete steps.
At the same time, there is increasing complementarity between the two. There is a certain expertise and there are capabilities on the Union side. The Union specialises more on soft power, NATO more on hard, military power, but both sides evolve. The EU has gone a long way since St Malo to affirm its role in security and defence, and NATO in turn has acknowledged the need to broaden its purely military domain by a softer dimension and has already taken the decisions. Hence both are coming closer, hence complementarity is growing. Why not use it?
The real stumbling block is the relationship between Turkey and Cyprus and the unsolved problem of Cyprus. The role of the Union is to take the lead, to undertake initiatives, to suggest to NATO means of closer cooperation, to pass from words to deeds, and I take the example of the recent letter by the Polish, German and French Foreign Ministers, to which Lady Ashton did react, as a good starting point in the right direction.
Closer EU-NATO cooperation via political will on both sides and the strengthening of CSDP, but there is also a role for, and a job to be done in, the capitals of both NATO and EU Member States.
(PT) Madam President, what is contained within the NATO Strategic Concept, adopted in Lisbon, with regard to the doctrine of nuclear deterrence is not new, it is old. The Alliance has decided to retain nuclear weapons as the ultimate deterrent power. Ironically, this contradicts calls by President Obama for a world free of nuclear weapons and the disarmament promised during the last NPT Review Conference.
The Alliance should lead by example, but this will not deter nuclear proliferation - tragically, it will encourage it. And in times of financial crisis, it diverts resources required for other threats with which we are confronted. What use are nuclear bombs against terrorism without address or sender, against piracy in the Indian Ocean, against organised crime, cyber-attacks, or chemical and biological attacks?
The Council of the European Union issued a statement this week about the need to increase our efforts against nuclear proliferation. Mrs Ashton, what plans do you have to play this card within NATO, where 21 of the 28 allies are also members of the European Union? And what do you have to say to the two nuclear powers that are members of the European Union and that have also been most resistant to attempts at change by the NATO Strategic Council in connection with this existential question for the whole of humanity?
(EL) Madam President, Baroness Ashton, I think that we are living in an absurd world and that you have been elected to play a role in it, in order to mitigate this irrationality absurdity. As everyone has noted, the war in Afghanistan cost over USD three hundred billion. The cost of eradicating poverty in Afghanistan is equal to the cost of five days' war. The cost of just one week's operations is enough to run six thousand schools. USD three hundred billion could have been used to build two hundred thousand schools. The same money could have been used to build thirty thousand hospitals. Do the sums and you will see. I am talking about hospitals costing USD ten million each.
Do we need more information in order to understand that we are living in an absurd world? If we divided this money between all the families in Europe living below the poverty line, there would be enough money for every family. Does anyone believe that? Twenty thousand three hundred and fifty-five euros each for twenty-seven million families.
Where does this absurd road lead? It leads to ΝΑΤΟ. I therefore call upon Baroness Ashton, who has a leading position in the European Union, to play a catalytic role, so that this organisation is abolished from the inside.
(FR) Madam President, Baroness Ashton, I share your opinion on the Lisbon Summit which has come up with a new strategic concept which is satisfactory overall. However, we should nonetheless recognise, in all honesty, that the poor relation of this text is, in view of the potential of this strategic partnership, the European Union-NATO relationship, which should be a great deal more ambitious.
You rightly noted the successes and progress of capability development. You noted successes, obviously, in the case of Afghanistan, where we are managing to reach compromises on the ground. However, it is unsatisfactory that we do not have a structured political dialogue with NATO, apart from the single case of Bosnia We all know that the problem is that of Turkey. We are going to have to deal with it seriously, no doubt pragmatically, and I hope that the efforts you are making with Secretary General Rasmussen will bear fruit.
I briefly want to say that the problem of duplication is often advanced to highlight the weaknesses of the European Union and to limit the European Union's aspiration to be ambitious. This is a false problem because there are not two armies in our Member States, a NATO army and a European Union army. There is an armed force in each country and it is up to the country to choose whether to place its troops under the NATO banner or the European Union banner. Let us stop scaremongering with this notion of duplication.
I would like to say a word about complementarity: it is essential and must be applied intelligently. I would not want to see complementarity becoming an imperative with the European Union becoming the Red Cross of what would be a NATO armed force. The European Union must keep its military capabilities, hold onto its military ambitions and must retain its ambition in the case of the common security and defence policy (CSDP) as was pointed out in the tripartite Franco-German and Polish letter.
(ES) Madam President, the Lisbon Summit certainly served to modernise the North Atlantic Treaty Organisation (NATO) and adapt it to the new security challenges.
We must welcome the fact that the new strategic concept adds new challenges, such as terrorism, combating the proliferation of weapons of mass destruction, cyber-defence and energy security.
It is also to be welcomed that the new concept highlights the need to strengthen the strategic relationship between NATO and the European Union. However, a clear division of tasks needs to be determined, in order o be efficient and not duplicate efforts in times of crisis.
The Treaty of Lisbon was a step forward in the common security and defence policy, which we must now consolidate. The objective is clear: the European Union must be capable of mobilising the necessary civil and military capacity to be able to take on its international responsibilities, and the common security and defence policy should make a significant contribution to Atlantic security.
What is not clear, however, is how this cooperation with the Alliance is going to be organised in order for it to be genuinely effective. It would be significant, Baroness Ashton, if you could tell us something more in this respect.
(PL) Madam President, Mrs Ashton, the question has, in fact, been asked in this discussion, today, as to why in the European Parliament - an EU institution - we are talking about the NATO Summit. The answer is obvious. Most of the Member States of the European Union are members of NATO, so the European Union means us and in most cases NATO also means us.
It should, therefore, be noted that, for NATO, development of European Union-NATO cooperation was one of the most important matters discussed at the summit in Lisbon. The decisions of the NATO Summit, and also the declarations, for example, of the President of the United States, confirm that NATO is not resisting the common security and defence policy, but is trying, rather, to find a way of cooperation which is beneficial to both institutions. Therefore, we, too, must seek to cooperate and work together instead of engaging in senseless competition and expensive duplication of structures, especially today at a time of financial crisis. I hope the decisions made at the NATO Summit and the letter from the foreign ministers of France, Germany and Poland, which has been mentioned, here, will persuade us - the European Union - to begin a serious debate on the common security and defence policy.
Poland - I am a Member from Poland - will certainly support you, Mrs Ashton, in this work during the Polish Presidency. We must make use of the mechanisms and opportunities which the Treaty of Lisbon gives us. This is a great challenge for us. Finally, I would like to say that I welcome the NATO declaration on openness to cooperation with Russia, a declaration which also stresses NATO's readiness to be open and to receive new states, such as Georgia, for example.
Madam President, the European Union is a unique and essential partner for NATO. As a document of the new strategy concept puts it, NATO and the European Union can and should play complementary and mutually reinforcing roles in supporting international peace and security.
An active and effective European Union contributes to the overall security of the Euro-Atlantic area. Therefore, more favourable circumstances should be developed by strengthening the strategic partnership in the spirit of full mutual openness, transparency, complementarity and respect for the autonomy and institutional integrity of both organisations.
We should also point out that close cooperation between the EU and NATO is of vital importance, and this should be developed without prejudice to the principle of decision-making autonomy and with due respect for the nuclear status of some EU Member States.
(DE) Madam President, Baroness Ashton, ladies and gentlemen, the NATO Summit has made good progress. It is good that it is being discussed here. New strategic elements, such as civil crisis management and cyber defence, are moves in the right direction. In particular for small, neutral countries like Austria, strengthening the strategic partnership between NATO and the European Union is of decisive importance. Developing military capacity by increasing synergy, reducing duplication and improving arms cooperation will help everyone, but especially the small Member States.
There is still quite a lot to be done, in particular for us. Europe must set itself some homework and make sure that it is completed. The initiative of the French, German and Polish foreign ministers represents a step in the right direction. In the medium term, we need a European defence architecture which promotes military cooperation between the EU Member States, which brings together civil and military cooperation between the EU, the UN and NATO and which gradually develops European defence structures. Our goal must be to become an important security partner in the world. We need to work on this.
(RO) Madam President, the Lisbon Summit outlined a new perspective on the Alliance's security strategy. In practical terms, three major objectives were achieved: the new strategic concept was adopted, a new approach to Afghanistan was devised, not to mention the fact that new impetus was given to relations with the Russian Federation.
I think that the most important outcome was the integration of the anti-missile shield into the new strategic concept. Romania has advocated the establishment of the shield since the Bucharest Summit in 2008. This indicates that my country had a suitable vision and will make a significant contribution to implementing the defence system. At the same time, Romania has supported the open-door policy, aimed especially at strengthening NATO relations with Georgia and Ukraine.
I also welcome the fact that NATO reaffirmed the Black Sea region's strategic importance, given the security risks that are predominant in this area. They concern in particular the unresolved conflicts in Transnistria and Georgia. In this respect, I feel that the Alliance must maintain a united front in the announcements made to Russia. The Russian Federation must demonstrate by deeds its statements of good intentions as it has a firm responsibility to the eastern border of Romania and NATO. I must stress that, as a result of the political declaration that has been adopted, NATO has assumed its commitment to the territorial integrity of the Republic of Moldova and Georgia.
(EL) Madam President, the historic NATO Summit in Lisbon was a turning point for the future of the alliance. Twenty-eight allies made important decisions, adopted a new defence doctrine, laid the foundations for closer cooperation with Russia, clarified the question of the anti-missile shield, approved an action plan on Afghanistan and confirmed the importance of cooperation with the European Union.
However, this is the general and optimistic view. We should not forget that, as the result of consensus, these texts express the lowest common denominator of positions and views. We all know that, in a post-cold war environment, there are discrepancies in and varying degrees of perception of threat. Eastern European countries have a different view of relations with Russia and Turkey has a different perception of Iran's nuclear programme. We also know that Ankara waged a diplomatic war to prevent any reference to this in the Lisbon text. Ankara also takes a different approach to cooperation with the common security and defence policy, because it wants to exclude cooperation with one European partner and Member State of the Union. All this makes the role of the common security and defence policy even more important, within the context, of course, of Euro/NATO cooperation.
That is why I believe that the European Union needs to take full advantage of the new opportunities afforded to us by the Treaty of Lisbon, by retaining independent powers of decision. We need to raise the Union's international profile and reinforce its international presence. We need a stronger Europe, so that we can have a stronger Atlantic alliance.
(EL) Madam President, I agree with the High Representative's take on the Lisbon Summit. It really was an important turning point and an important moment. Transatlantic relations are the key to world safety and development but, on the other hand, the European Union must, where necessary, have its own voice and its own structures. The cost cuts mentioned earlier will be generated from this cooperation, both at equipment level and in civil decisions, without the need or the facility to change the NATO alliance. Europe must have its own defence system and security system and its own voice, because only then will it be able to address problems, such as the problem with Turkey or other problems with NATO members or non-members which take a different approach to Russia. Besides, I do not think that the issue with Russia is a difficult issue. I think it is an issue which Europe can handle overall, at the same time as the American side is handling it. Perhaps Europe can handle it even more effectively.
Madam President, enlargement of NATO could be seen as one of the few true post-Cold War success stories. However, the momentum of enlargement has weakened. NATO has remained rather hesitant in opening up to Georgia or Macedonia. Military contributions have decreased alarmingly. Very few NATO members meet the 2% criteria for defence expenditure and the Alliance has not conducted serious military exercises for more than one decade. The last such big exercise to prove that the US could move troops rapidly into Europe took place 17 years ago. True, the Soviet Union has collapsed. However, NATO's credibility and potential still relies on US military might. It is vitally important that NATO's military institutions remain well integrated and that military commanders from America and Europe have the possibility to practice together.
Only under conditions of much closer and more determined transatlantic cooperation will the EU and NATO be able to set a democratic international agenda over the next decade against the challenges of a multilateral world.
I would also like to comment on the conclusions of the NATO-Russia Council. It calls for a modernised partnership based on reciprocal confidence, transparency and predictability. It may be taken as a declaration of goodwill. However, we know that Russia's military doctrine still views NATO expansion into Russia's neighbourhood as an aggression and justifies preventive military strikes and landings on foreign territories.
Big military exercises in autumn 2009 in north-west Russia close to the territories of the Baltic States prepared for invasion of these states as a counter-attack, presumably against NATO actions. What is positive is that the Baltic States finally got NATO contingency plans for their defence, as exposed also by WikiLeaks.
Georgia was invaded by Russia and two of its autonomous territories practically annexed. Just recently, Russia's missiles were deployed in these breakaway entities and Russia continues massive spying in all Western countries. When these spies are exposed, it is the West that feels embarrassment, not Russia, which decorates its spies openly with the highest state awards.
Therefore, Russian insistence on equality in relations with NATO and some sort of joint decision-making is premature and carries a risk of a Russian veto on NATO's decisions and further enlargement.
- (SK) Madam President, at the Lisbon Summit, NATO confirmed its role as guarantor of security in the Euro-Atlantic area, and also acknowledged that it has new challenges to confront.
The best instrument for performing this role is a broad network of strategic partnerships, whether with states or with international organisations. NATO must therefore be prepared to enter into political dialogue with every potential partner who shares our common effort for peace and secure international relations.
In my opinion, the key strategic partnership is the cooperation with Russia, where NATO needs to strengthen practical cooperation in order to be able to confront the modern threats of international terrorism, piracy, human trafficking and drug trafficking. NATO needs sufficient financial, military and human resources to be able to fulfil its mission. It is necessary, however, for these resources to be used as efficiently as possible, and mainly for securing peace.
(SL) Madam President, I am pleased to have been given the floor before Mr Goerens, my colleague from Luxemburg, because otherwise that would have undermined the basic point that I am going to make, that we who have been speaking here for the past half hour have been mainly members from South-Eastern Europe. That should tell you that, for us, the questions of security, NATO and NATO's relationship with the European Union are slightly more significant than they are for other nations.
For precisely that reason, I would like to say that those who attended the Lisbon Summit have passed up an opportunity to take a clearer and more principled and decisive stance on the wishes of two countries in South-Eastern Europe, Macedonia and Bosnia and Herzegovina, to strengthen their security by joining at least one of the EU or NATO.
When we in Slovenia were nearing membership of these two institutions, we said that either would do. NATO has the opportunity to correct mistakes that are made by the European Union. I think that we need to take this into account.
(PL) Madam President, thank you very much for giving me the opportunity to speak. This discussion, today, is about cooperation between NATO and the Union. Mrs Ashton has given us, here, a positive assessment, but I want to say that, in my opinion, it is an assessment which is greatly exaggerated. My fellow Members from Poland, Mr Saryusz-Wolski and Mr Lisek, have already spoken, and I want to say clearly that I agree with their evaluation.
This is only the beginning, and it is the beginning of a very long road. In relation to this, I would like to draw attention to three pragmatic aspects where we can see common progress. The first area concerns the joint defence planning of NATO and the European Union - here it is clear that more can be done. The second area should concern cooperation between intelligence services - here, too, progress can be made. Lastly, the third matter concerns the operation of combat groups - the question needs to be asked as to whether, today, they give added value.
(FR) Madam President, I should like to put a question to Baroness Ashton concerning the Europe of defence and also NATO.
The Treaty of Lisbon allows the Member States of the European Union to cooperate more closely in defence matters, if they so wish, of course. This is called 'structured cooperation' or 'enhanced cooperation', it hardly matters which.
Can Baroness Ashton tell me whether cooperation of this nature has already been considered by a group of countries and if so, where appropriate, can you tell me the criteria to be met to qualify for this type of cooperation?
Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Madam President, thank you again to all those who have contributed to a very wide-ranging debate. I will, if I may, try and pick up some of the key points that were made and at least begin to give you responses to that.
The first thing to say is that I am committed to trying to find ways forward in the relationship between the European Union and NATO, but I do not underestimate the political issues that sit at the heart of this question. My objective is to find practical and pragmatic ways in which increased collaboration can help support our people on the ground. The people in theatre, the people in operations, are those who are most in my thoughts when I look at how we can collaborate together. But I do so with the knowledge that Turkey has an important role to play, and I do so in the knowledge that I represent 27 Member States, and I work closely with the Member States who are most interested and affected by the issues at hand.
We are moving forward to try and achieve that as swiftly as we possibly can. But I do not underestimate the challenges, and I am always looking at and interested in ideas for how we might do that.
I accept that we want also to look very carefully at what we do ourselves and make sure that what we do is complementary and not duplicating other work. Actually the areas that we are working in are indeed very complementary. The example that was given earlier was of Ocean Shield off the coast of Somalia and the work we are doing with Operation Atalanta.
Honourable Members who have visited the area will know it is a huge expanse of sea, where there is plenty of room for complementary activity and very little risk of duplication, and indeed the services work very well together. Commander Howes who is in charge of Operation Atalanta at the present time was speaking with the defence ministers, making this very point that indeed there was a lot of connectivity in communication, but an awful lot of work that can be done satisfactorily together.
Mr Gahler raised a number of points which were not connected to this debate and I would just like to suggest to him that if he writes me a quick note about those issues I am happy to come back to him, but I did not want to take Parliament's time this evening on issues that were not on this debate itself.
Concerning questions about missile defence, as far as I can see what happened was that a balance was found during those negotiations on NATO's new strategic concept between the issues of missile defence and NATO's nuclear posture. It is clear that NATO will want to retain its nuclear deterrents while keeping with the objective that it set itself on a nuclear-free world.
That is the approach we are taking today but of course we do not participate in all aspects of NATO for exactly the reasons that have been well understood in this House. We were not participating, for example, in the NATO-Russia Council meetings so it is not possible for me to comment on what happened there, only, as I have already done, to comment on the issues that came out of it.
In terms of START, the progress we have seen between the United States and Russia on demilitarisation is to be welcomed and I believe will pave the way for better coordination with NATO, which was certainly the objective that the Secretary-General has set himself.
Finally, structured cooperation: will it happen, what is being done? It is indeed for Member States to come forward with ideas. There are already examples where Member States, such as the UK and France, or in the letter that has come to me from the Weimar Triangle Group, have been looking at ways in which they can enhance that collaboration, partly through the European Defence Agency as well, where we have opportunities to try and develop those synergies as appropriate.
I hope and expect to see more of that in the future. Particularly I expect this with the forthcoming presidencies, especially with Poland which has made defence issues something they wish to focus on. There are no examples I can give the honourable Member that would suggest there is an opportunity to join in, but I hope that we will see objectives coming forward that enhance the possibilities of being able, in this economic crisis, to use our resources most effectively.
The debate is closed.
Written statements (Rule 149)
At the meeting of the ministers of NATO member states in October 2008, General John Craddock, commander of the NATO forces in Europe, stated that Russia's military action in Georgia prompted NATO to revise its basic assumption concerning the security of its member states. Does this statement still hold true now, after the Lisbon Summit? The agreement with Russia is an expedient political step, which could serve the reinforcement of our security. However, it inevitably raises serious moral and strategic questions as well. Does NATO intend to yield, for the sake of cooperation, the representation and protection of the democratic ideas on which the Euro-Atlantic alliance is based, and which are in sharp contrast to the Russian concept of democracy on several points?
It is perhaps unnecessary to give a separate reminder of the intimidation and abuse of people, and the unclear details of the deaths of journalists and lawyers in Russia. It would also be hard not to interpret Russia's recent nomination of Wikileaks founder Julian Assange for the Nobel Prize for Peace as a provocative gesture. Will it lessen the chances of countries intending to join NATO if Russia does not approve of their future membership? We are faced with the question whether NATO leaders are taking into consideration the vulnerability of certain member states, as well as their open and unsettled issues with Russia that exist to this day. The historic direction of peace-making and agreement must at any rate be welcomed. However, we must clearly recognise the historic responsibility of NATO in what major power it legitimises as a consequence of the agreement concluded for the missile defence programme, and what it will firmly oppose, true to our common European values.
The NATO Summit that took place in Lisbon put an end to the strategic security concept that had been in place since the Cold War. The implementation of this new security strategy represents a move from the traditional defence of member countries of the Atlantic Alliance to a concept of global security for the 21st century.
The challenges that the new strategic security concept emphasises involve close cooperation with the various international institutions, both governmental and non-governmental, and the strengthening of partnerships, particularly with Russia. In addition to the establishment of political channels, operational questions relating to capabilities and the structure of NATO itself have been adapted to new global threats. It is also important to highlight the adoption by NATO of a mission transition plan for Afghanistan, with the objective of the Afghan authorities taking the lead in matters of national security. I believe this new strategic vision, which creates guidelines on which the international relations of the Member States should be based, is extremely important.
in writing. - For the first time since the Second World War, Russia has been invited to join the missile shield effort, something which can only be marked as a milestone for the Alliance. Russia's answer remains to be seen, and there is potentially a real partnership with the US, whereby both would have to come to the table committed. Furthermore, this project needs major European financing, and this is not going to be easy with European defence cuts.
Lastly, Afghanistan will be the big political test for NATO in the years to come. The US acted quickly to reassure Russia that the missiles were in fact not targeted at them. It was crucial for the US not to aggravate Russia, and they proved they had no such intention by also inviting Russia to take part in the missile shield scheme. Secondly, the US was wise enough not to mention the name of Iran or, to put it correctly, granted the wishes of Turkey, which threatened to back out if its neighbour (Iran) was mentioned. The problem is that only 21 of the 27 EU Member States are in NATO, posing a threat to the development of European defence.